400 F.2d 392
J. Howard ARNOLD, Appellant,v.William J. McGUINESS, Appellee.
No. 21814.
United States Court of Appeals Ninth Circuit.
Aug. 5, 1968, Rehearing Denied Sept. 23, 1968.

J. Howard Arnold (argued), Berkeley, Cal., for appellant.
Thomas J. Fennone (argued), Deputy County Counsel, Richard J. Moore, County Counsel, Oakland, Cal., for appellee.
Before JERTBERG and DUNIWAY, Circuit Judges, and FOLEY, District judge.*
PER CURIAM:


1
We have carefully considered appellant's assignments of error and they have no merit.  We agree with and adopt the decision of the district court.1  We also reaffirm this Court's prior decisions, wherein J. Howard Arnold was twice before this Court as the appellant.2  Affirmed.



*
 Roger D. Foley, District of Nevada, sitting by designation


1
 See Memorandum and Order filed February 2, 1967, Arnold v. McGuiness, U.S.D.C. N.D.Calif., 289 F. Supp. 210


2
 See Arnold v. Bostick, 9 Cir., 1964, 339 F.2d 879, cert. den. 382 U.S. 858, 86 S. Ct. 113, 15 L. Ed. 2d 96; unreported Order in Arnold v. McGuiness, 9 Cir., 1966, No. 20617, cert. den. 386 U.S. 996, 87 S. Ct. 1315, 18 L. Ed. 2d 343